UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14F-1 INFORMATION STATEMENT PURSUANT TO SECTION 14F OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14F-1 THEREUNDER AFH ACQUISITION IV, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 000-53072 Commission File Number 41-2254389 (I.R.S. Employer Identification Number) 9595 Wilshire Blvd. Suite 700 Beverly Hills, CA 90212 (Address of principal executive offices) (310)492-9898 (Issuer’s Telephone Number) April 21, 2011 AFH ACQUISITION IV, INC. 9595 Wilshire Blvd. Suite 700 Beverly Hills, CA 90212 INFORMATION STATEMENT PURSUANT TO SECTION 14(F) OF THE SECURITIES EXCHANGE ACT OF 1-1 NOTICE OF CHANGE IN THE COMPOSITION OF THE BOARD OF DIRECTORS April 21, 2011 This Information Statement is being furnished to holders of record of the common stock, par value $0.001 per share, of AFH Acquisition IV, Inc., a Delaware corporation, in accordance with the requirements of Section 14(f) of the Securities Exchange Act of 1934, as amended, and Rule 14f-1 promulgated thereunder. NO VOTE OR OTHER ACTION BY OUR STOCKHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT.PROXIES ARE NOT BEING SOLICITED. 1 INTRODUCTION This Information Statement is being furnished to stockholders of record as of April 21, 2011 of the outstanding shares of common stock, par value $0.001 per share, of AFH Acquisition IV, Inc., a Delaware corporation (“we,” “us,” “our,” “AFH IV” or the “Company”), pursuant to Section 14(f) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Rule 14f-1 promulgated thereunder, in connection with the issuance of shares of the Company’s common stock pursuant to a Merger Agreement (the “Merger Agreement”) dated as of April 21, 2011, by and among AFH IV; AFH Merger Sub, Inc., a Delaware corporation and wholly-owned subsidiary of AFH IV (“AFH Merger Sub”), AFH Holding and Advisory, LLC (“AFH Advisory”), and Emmaus Medical, Inc., a Delaware corporation (“Emmaus”). Pursuant to the terms of the Merger Agreement, Emmaus will merge with and into AFH Merger Sub, with Emmaus continuing as the surviving entity (the “Merger”).As a result of the Merger, we will (i) become the 100% parent of Emmaus; (ii) assume the operations of Emmaus and its subsidiaries and (iii) change our name from “AFH Acquisition IV, Inc.” to “Emmaus Holdings, Inc.”Upon consummation of the Merger, (i) each outstanding share of Emmaus common stock will be exchanged for 29.48548924976 shares of our common stock, (ii) each outstanding Emmaus option and warrant, which is exercisable for one share of Emmaus common stock, will be exchanged for an option or warrant, as applicable, exercisable for 29.48548924976 shares of our common stock; and (iii) each outstanding convertible note, which may be converted for one share of Emmaus common stock, will be exchanged for aconvertible note exercisable for 29.48548924976 shares of our common stock. As a result of the Merger, holders of Emmaus common stock will receive an aggregate of 20,673,716 shares of our common stock, holders of options and warrants will receive options and warrants to purchase an aggregate of 316,186 shares of our common stock, and holders of Emmaus convertible notes will receive notes to purchase an aggregate of 260,098 shares of our common stock.Securityholders of Emmaus will hold 85% of our issued and outstanding common stock on a fully diluted basis after the closing of the Merger.Immediately after the closing of the Merger, we will have 24,423,716 shares of common stock, no shares of preferred stock, options to purchase 23,590 shares of common stock, warrants to purchase 292,596 shares of common stock and convertible notes convertible into 260,098 shares of our common stock issued and outstanding. Pursuant to the terms of the Merger Agreement, our board of directors, which currently consists of Amir F. Heshmatpour and Timothy Brasel, will increase the size of our board to seven (7) members and will appoint Yutaka Niihara, M.D., MPH, Willis C. Lee, Steve Warnecke, Dr. Henry A. McKinnell, Jr., and Douglas W. Wilmore, M.D. to the board of directors of our Company, with Dr. Niihara serving as Chairman of the Board.In addition, concurrent with the closing of the Merger, our board of directors will appoint Dr. Niihara as our Chief Executive Officer and President, Yasushi Nagasaki as our Chief Financial Officer, Mr. Lee as our Chief Operating Officer and Lan T. Tran as our Chief Administration Officer and Corporate Secretary.Upon the closing of the Merger, Mr. Brasel will resign as a director and from all of his officer positions with the Company.In addition, Mr. Heshmatpour will resign all of his officer positions with the Company, but will remain a director.Because of the change in the composition of our board of directors and the issuance of securities pursuant to the Merger Agreement, there will be a change-of-control of our Company on the date the Merger is completed. No action is required by the stockholders of the Company in connection with this Information Statement.However, Section 14(f) of the Exchange Act and Rule 14f-1 promulgated thereunder require the mailing to the Company’s stockholders of record of the information set forth in this Information Statement at least 10 days prior to the date a change in a majority of the Company’s directors occurs (otherwise than at a meeting of the Company’s stockholders).Accordingly, the closing of the transactions contemplated under the Merger Agreement (the “Closing”) and the resulting change in a majority of the Company’s directors will not occur until at least 10 days following the mailing of this Information Statement.This Information Statement will be first mailed to the Company’s stockholders of record on or about April 21, 2011. Please read this Information Statement carefully. It describes the terms of the Merger Agreement and contains certain biographical and other information concerning our executive officers and directors after completion of the Merger. All Company filings and exhibits thereto, may be inspected without charge at the public reference section of the Securities and Exchange Commission (the “SEC”) at treet, N.E., Washington, DC 20549 or obtained on the SEC’s website at www.sec.gov. 2 PROPOSED CHANGE OF CONTROL On April 21, 2011, the Company entered into the Merger Agreement with AFH Merger Sub, AFH Advisory, and Emmaus.Pursuant the terms of the Merger Agreement or as a result of the transactions contemplated by the Merger Agreement: · Emmaus will become a 100%-owned subsidiary of AFH IV; · We will assume the operations of Emmaus and its subsidiaries.Emmaus is the 100% owner of Newfield Nutrition Corporation and the 96% owner of Emmaus Medical Japan, Inc.; the remaining 4% is held by an entity controlled by Dr. Niihara, and which will be transferred to Emmaus prior to the closing of the Merger; · We will issue to Emmaus securityholders an aggregate of 20,673,716 shares of our common stock in exchange for all of the issued and outstanding shares of Emmaus common stock, options to purchase 23,590 shares of our common stock for all of the issued and outstanding options to purchase shares of Emmaus common stock, warrants to purchase 292,596 shares of our common stock for all of the issued and outstanding warrants to purchase shares of Emmaus common stock and convertible notes convertible into 260,098 shares of our common stock for all of the issued and outstanding Emmaus convertible notes; · We will effect the cancellation of 1,827,750 shares of our common stock owned by AFH Advisory (the “Share Cancellation”) pursuant to a Share Cancellation Agreement; · We will change our fiscal year end from October 31st to December 31st, the fiscal year end of Emmaus; and · We will change our name to “Emmaus Holdings, Inc.” As a result of the Merger, we will become a 100% parent corporation of Emmaus and the Emmaus securityholders will become securityholders of the Company.Immediately following the closing of the Merger, we will have 24,423,716 shares of common stock issued, options to purchase 23,590 shares of common stock outstanding, warrants to purchase 292,596 shares of common stock outstanding and convertible notes convertible into 260,098 shares of our common stock; the Emmaus securityholders will collectively own approximately 85% of our issued and outstanding common stock and our pre-existing stockholders will own approximately 15% of our issued and outstanding common stock. The transactions contemplated by the Merger Agreement, as amended, are intended to be a “tax-free” reorganization pursuant to the provisions of Section 351 of the Internal Revenue Code of 1986, as amended. We anticipate that the securities issued to the Emmaus securityholders will be in reliance upon exemptions from registration pursuant to (1) Section 4(2) under the Securities Act of 1933, as amended (the “Securities Act”) and Rule 506 promulgated thereunder, and (2) Regulation S of the Securities Act.Each of the Emmaus securityholders is either an “accredited investor” (as defined by Rule 501 under the Securities Act) or is not a “U.S. person” as such term is defined Rule 902 of Regulation S.We intend to comply with the conditions of Category 3 of 903(b) of Regulation S as follows: for each Emmaus securityholder who is a non-U.S. person, an appropriate legend will be affixed to the stock certificates issued in accordance with Regulation S; each such non-U.S. person Emmaus securityholder will represent that he, she or it is not acquiring the securities for the account or benefit of a U.S. person and will agree to resell the securities only in accordance with the provisions of Regulation S, pursuant to a registration statement under the Securities Act or pursuant to an available exemption from registration and agrees not to engage in hedging transactions with regard to the securities unless in compliance with the Securities Act. We will refuse to register any transfer of the shares not made in accordance with Regulation S, after registration or under an exemption. As discussed above, our board of directors, which currently consists of Amir F. Heshmatpour and Timothy Brasel, will appoint Yutaka Niihara, M.D., MPH, Willis C. Lee, Steve Warnecke, Dr. Henry A. McKinnell, Jr., and Douglas W. Wilmore, M.D. to the board of directors of our Company, with Dr. Niihara serving as Chairman.Mr. 3 Heshmatpour, who is currently our President, Chief Financial Officer and Secretary, will then resign from all of his officer positions with our Company upon the closing of the Merger, however, he will remain as a director.Mr. Brasel, our Vice President, will resign from all of his director and officer positions with the Company upon the closing of the Merger.In addition, concurrent with the closing of the Merger, our board will appoint Dr. Niihara as our Chief Executive Officer and President, Yasushi Nagasaki as our Chief Financial Officer, Mr. Lee as our Chief Operating Officer and Lan T. Tran as our Chief Administrative Officer and Corporate Secretary.Because of the change in the composition of our board of directors and the exchange of securities pursuant to the Merger Agreement, there will be a change-of-control of our Company on the date the Merger is completed. The Company’s completion of the transactions contemplated under the Merger Agreement are subject to the satisfaction of certain contingencies including, the Share Cancellation and compliance with regulatory requirements.Consummation of the Merger is also conditioned upon, among other things, preparation, filing and distribution to the Company’s stockholders of this Information Statement.There can be no assurance that the Merger will be completed. VOTING SECURITIES The Company’s common stock is the only class of equity securities that is currently outstanding and entitled to vote at a meeting of the Company’s stockholders.Each share of common stock entitles the holder thereof to one vote.As of April 21, 2011, there were 5,577,750shares of the Company’s common stock outstanding. WHERE TO FIND MORE INFORMATION ABOUT US We file all required reports due under the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission (the “SEC”). Such reports include annual reports, quarterly reports, Form 8-K and other information we are required to file pursuant to the securities laws. You may read and copy materials we file with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, DC 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC which is http://www.sec.gov. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT PRIOR TO THE MERGER The following table sets forth information regarding the beneficial ownership of the shares of our common stock as of April 21, 2011, except as noted in the footnotes below, by: · Each person who we know to be the beneficial owner of 5% or more of our outstanding common stock; · Each of our executive officers; · Each of our directors; and · All of our executive officers and directors as a group. As of April 21, 2011, 5,577,750 shares of our common stock were issued and outstanding. Unless otherwise indicated in the table, the persons and entities named in the table have sole voting and sole investment power with respect to the shares set forth opposite the stockholder’s name, subject to community property laws, where applicable. Beneficial ownership is determined in accordance with the rules of the SEC.The address of each stockholder is listed in the table. 4 Name and Address of Beneficial Owner Title Beneficially Owned Pre-Merger Percent of Class Executive Officersand Directors: Amir F. Heshmatpour 9595 Wilshire Blvd, Suite 700 Beverly Hills, CA 90212 President, Chief Financial Officer, Secretary and Director 5,000,000 (1) 89.6% Timothy J. Brasel 5eech Court Greenwood Village, CO 80121 Vice President and Director - (2) - All Officers and Directors as a group (two persons) 89.6% 5% Stockholders: AFH Holding & Advisory, LLC (3) 9595 Wilshire Blvd, Suite 700 Beverly Hills, CA 90212 4,700,000 (4) 80.7% Griffin Ventures LTD (5) 9595 Wilshire Blvd., Suite 700 Beverly Hills, CA 90212 5.4% Represents 4,700,000 shares of common stock owned by AFH Advisory and 300,000 shares of common stock owned by Griffin Ventures LTD (“Griffin”).Mr. Heshmatpour is the sole member of AFH Advisory and the control person of Griffin and has sole voting and investment control over the shares of common stock owned of record by AFH Advisory and Griffin. Accordingly, he may be deemed a beneficial owner of the 4,500,000 shares of common stock owned by AFH Advisory and the 300,000 shares of common stock owned by Griffin. Includes 1,827,750 shares of common stock owned by AFH Advisory to be cancelled upon the closing of the Merger pursuant to a Share Cancellation Agreement. Does not include an aggregate of 500,000 shares of common stock owned of record by AFH Advisory and which Mr. Brasel has the right to acquire upon the Merger pursuant to the terms of a Rescission Agreement, dated February 16, 2011 by and between Mr. Braseland AFH Advisory. Mr. Heshmatpour is the managing partner of AFH Advisory and may be deemed to have voting and dispositive controls with respect to these shares.Mr. Heshmatpour disclaims beneficial ownership of any shares in which he does not have a pecuniary interest. Includes 1,827,750 shares to be cancelled upon the closing of the Merger pursuant to a Share Cancellation Agreement. Includes 1,827,750 shares of common stock to be cancelled upon the closing of the Merger pursuant to a Share Cancellation Agreement. Includes 500,000 shares of common stock owned of record by AFH Advisory which Mr. Brasel has the right to acquire upon the Merger pursuant to the terms of a Rescission Agreement, dated February 16, 2011 by and between Mr. Braseland AFH Advisory. Mr. Heshmatpour is the control person of Griffin and may be deemed to have voting and dispositive controls with respect to these shares.Mr. Heshmatpour disclaims beneficial ownership of any shares in which he does not have a pecuniary interest. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT FOLLOWING THE MERGER The following table sets forth information with respect to the anticipated levels of beneficial ownership of our common stock owned after giving effect to the Merger by: · Each person who we know to be the beneficial owner of 5% or more of our outstanding common stock; 5 · Each of our executive officers; · Each of our directors; and · All of our executive officers and directors as a group. We currently have 5,577,750shares of our common stock issued and outstanding. In connection with the Merger, we will issue 20,673,716 shares of our common stock, options to purchase 23,590 shares of our common stock, warrants to purchase 292,596 shares of our common stock and convertible notes convertible into 260,098 shares of our common stock to the Emmaus securityholders.We anticipate that we will have outstanding 24,423,716 shares of common stock, options to purchase 23,590 shares of common stock, warrants to purchase 292,596 shares of common stock and convertible notes convertible into 260,098 shares of our common stock immediately after the closing of the Merger.Beneficial ownership is determined in accordance with the rules of the SEC. Unless otherwise indicated in the table or its footnotes, the persons and entities named in the table have sole voting and sole investment power with respect to the shares set forth opposite the stockholder’s name, subject to community property laws, where applicable. Unless otherwise indicated in the table or its footnotes, the address of each stockholder listed in the table is c/o Emmaus Medical, Inc., 20725 S. Western Avenue, Ste. 136, Torrance, CA90501-1884. Name and Address of Beneficial Owner Title Beneficially Owned Post-Merger Percent of Class Directors and Executive Officers Yutaka Niihara, M.D., MPH Chief Executive Officer, President and Chairman of the Board 9,544,454 (1) 39.1% Willis C. Lee Chief Operating Officer and Director 0.7% Yasushi Nagasaki Chief Financial Officer - - Lan T. Tran Chief Administrative Officer and Corporate Secretary 0.1% Steve Warnecke Director - - Dr. Henry A. McKinnell, Jr. Director 11,795 (2) * Douglas W. Wilmore, M.D. Director 11,795 (2) * Amir F. Heshmatpour 9595 Wilshire Blvd, Suite 700 Beverly Hills, CA 90212 Director 3,172,250 (3) 13.0% Officers and Directors as a Group (total of 8 persons) 12,640,501 (4) 51.7% 5% Holders AFH Holding & Advisory, LLC (5) 9595 Wilshire Blvd, Suite 700 Beverly Hills, CA 90212 2,872,250 (6) 11.8% 2,500,370 (7) 10.2% Daniel R. and Yuka I. Kimbell * Less than 0.1% Includes 14,743 shares of common stock owned by Robert Niihara.Dr. Niihara may be deemed the indirect beneficial owner of these securities since he has sole voting and investment control over the securities. 6 Represents options to purchase 11,795 shares of common stock. Represents 2,372,250 shares of common stock owned by AFH Advisory and 300,000 shares of common stock owned by Griffin.Mr. Heshmatpour is the sole member of AFH Advisory and the control person of Griffin and has sole voting and investment control over the shares of common stock owned of record by AFH Advisory and Griffin. Accordingly, he may be deemed a beneficial owner of the 2,372,250 shares of common stock owned by AFH Advisory and the 300,000 shares of common stock owned by Griffin. Includes 500,000 shares of common stock owned of record by AFH Advisory which Mr. Brasel has the right to acquire upon the Merger pursuant to the terms of a Rescission Agreement, dated February 16, 2011 by and between Mr. Braseland AFH Advisory. Includes options to purchase 23,590 shares of common stock. Mr. Heshmatpour is the managing partner of AFH Advisory and may be deemed to have voting and dispositive controls with respect to these shares.Mr. Heshmatpour disclaims beneficial ownership of any shares in which he does not have a pecuniary interest. Includes 500,000 shares of common stock owned of record by AFH Advisory which Mr. Brasel has the right to acquire upon the Merger pursuant to the terms of a Rescission Agreement, dated February 16, 2011 by and between Mr. Braseland AFH Advisory. Includes 14,743 shares of common stock owned by Allison Kimbell.Daniel and Yuka Kimbell may be deemed the indirect beneficial owner of these securities since they have sole voting and investment control over the securities. CHANGES TO THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS Effective upon the completion of the Merger following the expiration of the 10-day period beginning on the later of the date of the filing of this Information Statement with the SEC pursuant to Rule 14f-1 or the date of mailing of this Information Statement to our stockholders, our board of directors, which currently consists of Amir F. Heshmatpour and Timothy Brasel, will increase the size of our board to seven (7) members and appoint Yutaka Niihara, M.D., MPH, Willis C. Lee, Steve Warnecke, Dr. Henry A. McKinnell, Jr., and Douglas W. Wilmore, M.D. to the board of directors of our Company, with Dr. Niihara serving as Chairman.In addition, concurrent with the closing of the Merger, our board of directors will appoint Dr. Niihara as our Chief Executive Officer and President, Yasushi Nagasaki as our Chief Financial Officer, Mr. Lee as our Chief Operating Officer and Lan T. Tran as our Chief Administrative Officer and Corporate Secretary.Upon the closing of the Merger, Mr. Brasel will resign as a director and from all of his officer positions with the Company.In addition, Mr. Heshmatpour will resign all of his officer positions with the Company, but will remain a director. The following discussion sets forth information regarding our current executive officers and directors and our proposed executive officers and directors after completing the transaction under the Merger Agreement. 7 Current Executive Officers and Directors The following table sets forth certain information regarding the Company’s current directors and executive officers: Name Age Position Amir Farrokh Heshmatpour 44 President, Chief Financial Officer, Secretary and Director Timothy J. Brasel 52 Vice President and Director The Company’s officers and directors are elected annually for a one year term or until their respective successors are duly elected and qualifiedor until their earlier resignation or removal. Amir Farrokh Heshmatpour has served the President, Secretary and Chief Financial Officer and a director of the Company since September 2007.Mr. Heshmatpour will resign as President, Secretary and Chief Financial Officer of the Company upon the closing of the Merger.Mr. Heshmatpour has been the Managing Director of AFH Holding & Advisory LLC since July 2003.Prior to that, he took some time off.From 1996 through January 2002, Mr. Heshmatpour served as Chairman and Chief Executive Officer of Metrophone Telecommunications, Inc.Mr. Heshmatpour has a background in venture capital, mergers and acquisitions, investing and corporate finance. Mr. Heshmatpour was the recipient of the Businessman of the Year award in 2003 at the National Republican Congressional Committee.Mr. Heshmatpour currently serves as sole officer and director of AFH Acquisition III, Inc., AFH Acquisition V, Inc., and AFH Acquisition VII, Inc.,AFH Acquisition VIII, Inc, AFH Acquisition IX, Inc., AFH Acquisition, X, Inc., AFH Acquisition XI, Inc. and AFH Acquisition XII, Inc., all of which are publicly reporting, non-trading, blank check shell companies.Since October 10, 2007 Mr. Heshmatpour has served as President, Secretary and a member of the board of directors of AFH Holding I, Inc. and AFH Holding II, Inc.Since inception, Mr. Heshmatpour has served as President, Secretary and sole director of AFH Holding III, Inc., AFH Holding V, Inc., AFH Holding VI, Inc. and AFH Holding VII, Inc.Mr. Heshmatpour received a Bachelor of Arts from Pennsylvania State University in 1988. Timothy J. Brasel has served as the Vice President and a director of the Company since September 30, 2010. Mr. Brasel will resign from all of his officer and director positions with the Company upon the closing of the Merger.Since September 30, 2010, Mr. Brasel has also served as the Vice President and a director of AFH Acquisition XII, Inc. From August 2010 until December 2010, he served as Vice President and a director of AFH Acquisition III, Inc. From June 2009 to September 2009, Mr. Brasel served as President, Chief Executive Officer and Chief Financial Officer and since March 2008 a Director of Princeton Acquisitions Inc., a public shell company which completed an acquisition of Hunter Bates Mining Corporation in September 2009.From June 30, 2009 until July 2010, he served as President and sole director of Birch Branch, Inc., a public shell company that completed an acquisition of Shun Cheng Holdings Hong Kong Limited in July 2010.From 1987 to present, Mr. Brasel has been President and a Director of Bleu Ridge Consultants, Inc. Mr. Brasel currently devotes the majority of his time to managing his various business investments. From 2001 to 2003, Mr. Brasel was a Director in Mountain States Lending, Inc. Over five years ago, Mr. Brasel served as a director of six publicly held shells. These companies are ILMI Corporation, Studio Capital Corp., Calneva Capital Corp., Zirconium Capital Corp., Hightop Capital Corp., and Royal Belle Capital Corp. From December 1996 until September 1998, he served as President and Director of Cypress Capital, Inc., which completed an acquisition of Terra Telecommunications, Inc. during September 1998. From September 1995 until January 1999, he served as President and a Director of High Hopes, Inc., which completed an acquisition of certain technology from Sanga e-Health LLC during January 1999. From May 1995 until August 1997, Mr. Brasel served as President and a director of Universal Capital Corp., which completed an acquisition of Remarc International Inc. during August 1997. From February 1996 until February 1997, Mr. Brasel served as President and a director of Capital 2000, Inc. which completed an acquisition of United Shields Corporation in February 1997. From July 1996 until December 1997, Mr. Brasel served as President and a director of Mahogany Capital, Inc., which completed an acquisition of Pontotoc Production Company, Inc. during December 1997. From July 1996 until May 1998, Mr. Brasel served as President and a director of Walnut Capital, Inc., which completed a merger with Links Ltd. during May 1998. From March 1990 until September 1994, Mr. Brasel served as President, Secretary, Treasurer and a Director of Prentice Capital, Inc., a publicly held blank-check company which completed an acquisition of Universal Footcare, Inc. From March 1990 until August 1993, Mr. Brasel was President, Secretary and a director of Brasel Ventures, Inc., a publicly held blank-check company, which completed an acquisition of American Pharmaceutical Company. Mr. Brasel received a Bachelor of Science degree in Business Administration from Morningside College, Sioux City, Iowa. In July 2001, Mr. Brasel consented to a final judgment of permanent injunction restraining him from future violations of the registration provisions of the federal securities laws. The original complaint was filed by the SEC in the U.S. District Court of Colorado in August 1999. 8 Significant Employees As of the date hereof, the Company has no significant employees. Executive Officers and Directors Following Merger Upon closing of the Merger, the following individuals are expected to be named to the board of directors and executive management of the Company: Name Age Position Yutaka Niihara, M.D., MPH 51 Chief Executive Officer, President and Chairman of the Board Yasushi Nagasaki 43 Chief Financial Officer Willis C. Lee 50 Chief Operating Officer and Director Lan T. Tran 35 Chief Administrative Officer and Corporate Secretary Steve Warnecke 54 Director Henry A. McKinnell, Jr., Ph.D. 68 Director Amir Heshmatpour 44 Director Douglas W. Wilmore, M.D. 72 Director Yutaka Niihara, M.D., MPH, has served as the President, Chief Executive Officer and Chairman of the Board of Emmaus since 2003.Since May 2005, Dr. Niihara has served as the President, Chief Executive Officer and Medical Director of Hope International Hospice.From June 1992 to October 2009, Dr. Niihara served as a physician specialist for Los Angeles County. Dr. Niihara is the principal inventor of the patented L-glutamine therapy for treatment of SCD.Dr. Niihara has been involved in patient care and research for sickle cell disease during most of his career and is a widely published author in the area of sickle cell disease.Dr. Niihara is board-certified by the American Board of Internal Medicine, the American Board of Internal Medicine/Medical Oncology and the American Board of Internal Medicine/Hematology.He is licensed to practice medicine in both the U.S. and Japan.Dr. Niihara is a Professor of Medicine at the David Geffen School of Medicine at UCLA. Dr. Niihara received his B.A. in Religion from Loma Linda University in 1982and obtained his MD degree from the Loma Linda University School of Medicine in 1986.Dr. Niihara is qualified to serve on our board of directors due to his knowledge and experience treating SCD, his knowledge of our L-glutamine treatment for SCD and of and his knowledge of our business operations. Yasushi Nagasaki served as the Chief Financial Officer, Hexadyne Corporation, an aerospace and defense supplier, from September 2005 until April 2011.Mr. Nagasaki received a B.A. in Commerce in 1992 from Waseda University and an M.A. in International Policy Studies in 1994 from the Monterey Institute of International Studies. Willis C. Lee has served as the co-Chief Operating Officer, Chief Financial Officer, and a director of Emmaus since April 2010. Prior to that, he was the Controller at Emmaus from February 2009 to February 2010. From 2004 to 2010, Mr. Lee led worldwide sales and business development of Yield Dynamics product group at MKS Instruments, Inc., a provider of instruments, subsystems, and process control solutions for the semiconductor, flat panel display, solar cell, data storage media, medical equipment, pharmaceutical manufacturing, and energy generation and environmental monitoring industries. Mr. Lee also served as President and Managing Director of Kenos Inc. from January 2004 to December 2008.Between 1995 and 2004, Mr. Lee held various managerial and senior positions at semiconductor companies such as MicroUnity Systems Engineering, Inc., HPL, Inc., Syntricity, Inc. and also at a healthcare actuarial consulting firm, Reden & Anders, which was acquired by United Health Care.Mr. Lee received his B.S. and M.S. in Physics from University of Hawaii (1984) and University of South Carolina (1986) respectively. Mr. Lee’s knowledge of our business and operations and his business, leadership and management experience qualify him to serve as a member of the Company’s board of directors. Lan T. Tran has served as the Co-Chief Operating Officer and a director of Emmaus since April 2010 and as the Chief Compliance Officer of Emmaus since May 2008.Prior to joining Emmaus, Ms. Tran was with LABioMed from September 1999 to April 2008 and held positions of increasing responsibility, with the last being Assistant 9 Vice President, Research Administration. In that position, Ms. Tran was part of the executive management team of LABioMed and responsible for all administrative aspects of research at LABioMed, which had a research budget of $61,000,000. Ms. Tran holds a B.S. in Psychobiology from UCLA, which was awarded in 1999, and a Masters of Public Health from UCLA which was awarded in 2002. Douglas W. Wilmore, M.D. has served as a director of Emmaus since 2003.Dr. Wilmore has been retired since 2002. Dr. Wilmore received a B.A. in Biology in 1960 from Washburn University and an M.D. in 1964 from Kansas University.After receiving his medical degree, he worked at the Hospital of the University of Pennsylvania where he received his training in general surgery. While at Penn, Dr. Wilmore worked with the team of investigators who developed total parenteral nutrition, a method of intravenous feeding that is used to support patients throughout the world today.Dr. Wilmore served in the U.S. Army working at the Institute for Surgical Research in San Antonio, Texas from 1971-1979. There he described many of the metabolic derangements associated with major injury and provided methods for resolving the severe catabolic responses that occur following trauma.In 1979 Dr. Wilmore moved to the Harvard Medical School and served as the Frank Sawyer Professor of Surgery and senior staff surgeon at the Brigham and Woman’s Hospital. During this time his laboratory developed modern techniques to measure the amino acid glutamine, described the response of this amino acid in acute illness and evaluated the effects of administering glutamine to seriously ill individuals. This group was the first to demonstrate that glutamine was associated with reduced infection rates in critically ill patients, that glutamine administration improved gut absorption and that this amino acid could restore muscle mass following wasting diseases. The use of glutamine to enhance gut absorption is now approved by the Food and Drug Administration for use in the United States. Dr. Wilmore is qualified to serve on our board of directors due to his knowledge and experience with L-glutamine and of and his knowledge of our business operations. Steve Warnecke has served as the Chief Financial Officer of Targeted Medical Pharma, Inc. since January 2010. He also has served as chief executive officer of Evolutionary Genomics, Inc., a private company involved in genetic research for agricultural crops) since November 2010. From March 2003 to January 2011, Mr. Warnecke served as a director of Evolving Systems, Inc. (NasdaqCM:EVOL), a provider of software solutions and services to the wireless, wireline and cable markets. From November 2008 to May 2010, Mr. Warnecke served as chief financial officer of Bacterin International, Inc. (BIHI.PK) a company focused on biomaterials research and development and commercialization. From April 2002 to April 2009, he served as chief financial officer of The Children’s Hospital Foundation, a Colorado not-for-profit foundation. Mr. Warnecke also serves as chairman of Children’s Partners Foundation and serves on the board of directors of the Cystic Fibrosis Foundation. In addition, from August 2001 through January 2002, Mr. Warnecke served as senior vice president — strategic planning for First Data Corp.’s Western Union subsidiary. From August 1999 through June 2001, Mr. Warnecke served as chief financial officer for Denver-based Frontier Airlines. Mr. Warnecke spent the first twenty years of his career, 1979 to 1999, in financial management and chief executive officer positions in the construction industry.He graduated in 1979 from the University of Iowa with a Bachelor of Business Administration degree and passing the C.P.A. exam.Mr. Warnecke is qualified to serve on our board of directors due to his knowledge of U.S. GAAP and audit committee functions and his experience serving as a chief financial officer of a U.S. public company. Henry A. McKinnell, Jr., Ph.D. has served as a director of Emmaus since April 2010.Dr. McKinnell served as the Chairman of the Board of Pfizer Inc. (NYSE: PFE), a pharmaceutical company, from May 2001 until his retirement in December 2006. He also served as Chief Executive Officer of Pfizer from January 2001 to July 2006.He served as President of Pfizer Inc. from May 1999 to May 2001, and as President of Pfizer Pharmaceuticals Group from January 1997 to April 2001. Dr.McKinnell served as Chief Operating Officer of Pfizer Inc. from May 1999 to December 2000 and as Executive Vice President from 1992 to 1999.Since October 1997, Dr. McKinnell has served as a member of the board of directors of Moody’s Corporation (NYSE: MCO), where he serves as the lead independent director and a member of the audit committee, the governance and compensation committee and MIS committee. Since 2008, Dr. McKinnell has served as a director of Angiotech Pharmaceuticals, Inc. (OTCBB: ANPIQ), and is a member of the audit committee and the governance, nominating and compensation committee.Dr. McKinnell has served as a director of Optimer Pharmaceuticals, Inc. (NasdaqGM: OPTR) since January 2001 and serves as a member of the nominating and corporate governance committee.Dr.McKinnell also serves as Chairman of the Board of the Accordia Global Health Foundation. He is Chairman Emeritus of the Connecticut Science Center, and is a member of the Academic Alliance for AIDS Care and Prevention in Africa. He served as director of ExxonMobil Corporation from 2002 to 2007 and John Wiley& Sons until 2005. Dr.McKinnell holds a Bachelor’s Degree in business from the University of British Columbia, and M.B.A. and Ph.D. degrees from the 10 Stanford University Graduate School of Business.We believe that Dr.McKinnell is qualified to serve on our board of directors due to his extensive experience and leadership in the pharmaceutical industry, in addition to his substantial involvement with business and civic organizations and years of experience as an officer and director of publicly traded companies. Amir Heshmatpour.The biography for Mr. Heshmatpour appears above.We believe Mr. Heshmatpour is qualified to serve on our board of directors upon the closing of the Merger due to his operating and leadership experience, knowledge of the financial markets experience as a director of other public companies. Family Relationships There are no family relationships between or among any of the current and incoming directors or executive officers. Involvement in Certain Legal Proceedings There have been no events under any bankruptcy act, no criminal proceedings and no judgments, injunctions, orders or decrees material to the evaluation of the ability and integrity of any director or executive officer of the Company during the past ten years. The Company is not aware of any material proceedings in which any of its directors, executive officers, affiliates, stockholders of record or beneficial owners of more than 5% of its common stock, or any associate of any such director, officer, affiliate of the Company, or security holder is a party adverse to the Company or any of its subsidiaries or has a material interest adverse to the Company or any of its subsidiaries. CORPORATE GOVERNANCE Board Meetings and Stockholder Communications Our board of directors conducted all of its business and approved all corporate action during the fiscal year ended October 31, 2010 by the unanimous written consent of its members, in the absence of formal board meetings.Holders of the Company’s securities can send communications to the board via mail or telephone to the Secretary at the Company’s principal executive offices.The Company has not yet established a policy with respect to Board members’ attendance at the annual meetings.A stockholder who wishes to communicate with our board of directors may do so by directing a written request addressed to our President at the address appearing on the first page of this Information Statement. Director Independence Presently we are not required to comply with the director independence requirements of any securities exchange. We currently do not have any independent directors as that term is defined under NASDAQ Marketplace Rules, even though such definition does not currently apply to us because our common stock is not listed on the NASDAQ Stock Market LLC. It is expected that upon the effectiveness of the appointment of Steve Warnecke, Henry A. McKinnell, Jr., Ph.D. and Douglas W. Wilmore, M.D. as members of our Board, they will be considered independent directors as that term is defined under NASDAQ Marketplace Rules. Board Committees As of this date, the Company has not appointed an audit committee, compensation committee or nominating committee.Our board of directors does not believe that it is necessary to have such committees because it believes the functions of such committees can be adequately performed by the board.We have not adopted any procedures by which security holders may recommend nominees to our board of directors. It is anticipated that the 11 board of directors will adopt procedures by which security holders may recommend nominees to our board of directors upon the closing of the Merger. Upon the closing of the Merger, the new board of directors intends to form an audit committee, compensation committee and nominating and corporate governance committee. Audit Committee It is anticipated that Dr. McKinnell, Mr. Warnecke and Dr. Wilmore, each of whom is an independent director as defined by the NASDAQ Marketplace Rules, will be appointed as members of the Audit Committee upon the closing of the Merger. Steve Warnecke is expected to serve as the “audit committee financial expert” as defined under Item 407(d) of Regulation S-K. The purpose of the Audit Committee is to represent and assist our board of directors in its general oversight of our accounting and financial reporting processes, audits of the financial statements and internal control and audit functions. The Audit Committee’s responsibilities will include: · The appointment, replacement, compensation, and oversight of work of the independent auditor, including resolution of disagreements between management and the independent auditor regarding financial reporting, for the purpose of preparing or issuing an audit report or performing other audit, review or attest services. · Reviewing and discussing with management and the independent auditor various topics and events that may have significant financial impact on our company or that are the subject of discussions between management and the independent auditors. The board of directors expects to adopt a written charter for the Audit Committee which will be available on the Company’s website. Compensation Committee It is anticipated that Dr. McKinnell, Mr. Warnecke and Dr. Wilmore each of whom is an independent director as defined by the NASDAQ Marketplace Rules, will be appointed to the Compensation Committee upon the closing of the Merger. The Compensation Committee will be responsible for the design, review, recommendation and approval of compensation arrangements for our directors, executive officers and key employees, and for the administration of our equity incentive plans, including the approval of grants under such plans to our employees, consultants and directors. The Compensation Committee will also review and determine compensation of our executive officers, including our Chief Executive Officer. The board of directors expects to adopt a written charter for the Compensation Committee, which will be available on the Company’s website. Nominating and Corporate Governance Committee It is anticipated that Dr. McKinnell, Mr. Warnecke and Dr. Wilmore, each of whom is an independent director as defined by the NASDAQ Marketplace Rules, will be appointed to the Nominating and Corporate Governance Committee upon the closing of the Merger. The Nominating and Corporate Governance Committee will assist in the selection of director nominees, approve director nominations to be presented for stockholder approval at our annual general meeting, fills any vacancies on our board of directors, consider any nominations of director candidates validly made by stockholders, and review and consider developments in corporate governance practices. The board of directors has adopted a written charter for the Nominating and Corporate Governance Committee. The board of directors expects to adopt a written charter for the Nominating Committee and Corporate Governance, which will be available on the Company’s website. Code of Ethics We have not adopted a Code of Business Conduct and Ethics that applies to our principal executive officer, principal financial officer, and principal accounting officer or controller, or persons performing similar functions in that our sole officer and director serve in these capacities.The new board of directors intends to adopt a Code of Business Conduct and Ethics that applies to all employees upon the closing of the Merger and to make a copy of the code available on the Company’s website. 12 BOARD LEADERSHIP AND ROLE IN RISK OVERSIGHT Our board of directors recognizes that the leadership structure and combination or separation of the Chief Executive Officer and Chairman roles is driven by the needs of the Company at any point in time.As of the date of this Information Statement, the Company has had no active operations, and thus, such separation of function has not been considered necessary by our board of directors.The Company has no policy requiring combination or separation of leadership roles and our governing documents do not mandate a particular structure.This has allowed our board of directors the flexibility to establish the most appropriate structure for the Company at any given time.The Company currently has no independent directors. Given that the Company has had no active operations and that the persons who serve as officers also serve as directors, there is no material need for risk management by the board of directors. DIRECTOR AND OFFICER COMPENSATION Summary Compensation Table Current Executive Officers The following table sets forth information concerning the compensation for the fiscal years ended October 31, 2010 and 2009 of the principal executive officer, in addition to our two most highly compensated officers whose annual compensation exceeded $100,000. Name and Position Year Salary Bonus All other compensation Total Amir F. Heshmatpour $
